Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 1 of 6




                        EXH. 16
                 DECL. OF KA YEE C. LEE
               (UNIVERSITY OF CHICAGO)
    Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 2 of 6



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS



COMMONWEALTH OF MASSACHUSETTS,
et al.,                                   Civil Action No.

      Plaintiffs,

                     v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

     Defendants.



    DECLARATION OF KA YEE C. LEE, THE UNIVERSITY OF CHICAGO
        Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 3 of 6



                   DECLARATION FROM THE UNIVERSITY OF CHICAGO

I, Ka Yee C. Lee, pursuant to 28 U.S.C. § 1746, hereby declare and affirm,

       1.      I am the Provost of the University of Chicago (“University”) located in Chicago,

Illinois. I joined the University as a faculty member in the Department of Chemistry in 1998, am

currently the David Lee Shillinglaw Distinguished Service Professor in the Department of

Chemistry, the James Frank Institute, the Institute for Biophysical Dynamics, and the College,

and have served as the University’s Provost since February 1, 2020.

       2.      I submit this declaration in support of the State of Illinois’ litigation challenging

the policies announced on July 6, 2020 (the “July 6 Directive”) by United States Immigration

and Customs Enforcement.

       3.      I have compiled the information set forth below through personal knowledge and

University personnel who have assisted me in gathering this information from our institution. I

have also familiarized myself with the July 6 Directive in order to understand its immediate

impact on the University.

                               Background on the University of Chicago

       4.      The University is a not-for-profit private institution of higher education and

research founded in 1890. The University’s main 217-acre campus is located eight miles south of

downtown Chicago in Hyde Park, a historic Chicago neighborhood.

       5.      The University offers numerous academic programs and consists of the College,

Biological Sciences Division, Division of the Humanities, Physical Sciences Division, Social

Sciences Division, Chicago Booth School of Business, Divinity School, Law School, Pritzker

School of Medicine, Pritzker School of Molecular Engineering, Harris School of Public Policy
         Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 4 of 6



Studies, School of Social Service Administration, and Graham School of Continuing Liberal and

Professional Studies.

       6.      Student enrollment during the 2019-2020 academic year totaled 17,599, including

6,801 students in the College, 10,222 graduate and professional students, and 576 students in

non-degree programs.

       7.      The University has 4,024 international students, including both current and

incoming students. The University is also supporting 1,567 international students on or applying

for the Optional Practical Training program.

       8.      Since its founding, the University has welcomed international students and

scholars, which has been crucial to the University’s effort to fulfill its highest aspirations in

research, education, and impact. Indeed, the first person to ever receive a doctorate from the

University in 1893 was an international student.

                                    Harm to the University of Chicago

       9.      The July 6 Directive threatens to undermine the University’s core research and

educational missions. The University is proud that thousands of undergraduate, graduate and

professional students from other countries have chosen to pursue studies at the University of

Chicago. Student body diversity is essential for the University to fulfill its educational mission,

and the potential exclusion of international students endangers the University’s core commitment

to welcoming people from all backgrounds to participate in intellectual life at the University.

       10.     The July 6 Directive also disrupts the University’s significant planning efforts.

Academic leaders, faculty, and staff from across the University of Chicago have been carefully

planning for the resumption of on-campus programs and operations during the upcoming fall

term, prioritizing the health and safety of the University and local communities. University



                                                   2
        Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 5 of 6



personnel have invested thousands of hours in the planning process, and faculty and staff from a

range of disciplines and departments have participated in the planning. Based on its extensive

and ongoing planning efforts, the University announced on June 30, 2020 that it planned to adopt

a hybrid model in which it would hold in-person and remote classes during Autumn Quarter.

       11.     Under the July 6 Directive, universities that are planning to provide a hybrid

model—like the University of Chicago—would have to certify for each student on an F-1 visa

that the “program is not entirely online, that the student is not taking an entirely online course

load for the fall 2020 semester, and that the student is taking the minimum number of online

classes required to make normal progress in their degree program.” The July 6 Directive does not

provide any clarity as to what level of explanation is required and would require the University

to issue a new Form I-20 for each of the University’s international students in less than one

month’s time. The University expects that even with guidance, it will take hundreds of hours to

provide the required certification and issue the I-20s.

                            Harm to University of Chicago Students

       12.     The July 6 Directive has a dramatic and negative impact on the University’s

thousands of international students, as they no longer have certainty that they will be able to

begin or continue progressing in their programs of study in the United States.

       13.     The University is prioritizing the health and safety of its community, and as such

has reconfigured its classroom spaces to facilitate distancing guidelines. As a result, the

University will not be able offer all of its classes in-person, and is currently planning to offer

both in-person and remote classes. The July 6 Directive does not provide specificity with regard

to how much coursework must be taken in person, which has resulted in deep uncertainty and




                                                  3
        Case 1:20-cv-11311-ADB Document 4-16 Filed 07/13/20 Page 6 of 6



concern about whether students’ specific course selections will be sufficient to allow them to

maintain their visa statuses.

       14.     In addition, the State of Illinois, like many others, previously had in place a stay at

home order, and may impose one again (or other restrictions that would further limit class sizes

and/or building occupancy), which would require the University to shift to delivering all of its

courses remotely. If the University would be required to make such a change, under the July 6

Directive, the studies and lives of our international students studying in the U.S. would be

completely disrupted. Our students would not be able to take their classes remotely from the U.S.

like their peers, could be subject to removal proceedings, and could be required to travel even if

doing so was not safe and the options for doing so were limited. Further, the July 6 Directive

would impose on our international students a significant financial hardship in that they may have

year-long housing leases in the U.S., they would be required to purchase international airline

tickets on short notice, and they could lose their opportunity to obtain work visas (CPT, OPT),

among other things.

       15.     These are just some of the many ways in which the July 6 Directive harms the

University of Chicago and our international students.




I declare under penalty of perjury that the foregoing is true and correct.


Executed this 11th day of July, 2020




                                       _______________________________________________
                                       Ka Yee C. Lee
                                       Provost
                                       The University of Chicago
                                                      4
